Citation Nr: 1307638	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  12-01 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage, numbness and scarring of the neck, claimed as due to unauthorized surgery received at a VA Medical Center on April 3, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The Veteran served on active duty from July 1983 to May 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.


FINDING OF FACT

The Veteran has additional disability of nerve damage, numbness and scarring of the neck, caused by April 3, 2008 neck resection at a VA Medical Center; the proximate cause of this additional disability was that VA furnished the surgical treatment without the Veteran's informed consent, and against his contractual desire to have his mother and stepfather consulted prior to such surgery.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151, for additional disability of nerve damage, numbness and scarring of the neck, have been met.  38 U.S.C.A. §§ 1151, 1154(a), 1732, 5107(b) (West 2002); 38 C.F.R. §§ 3.012, 3.159, 3.361, 3.800, 17.32 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants benefits under the provisions of 38 U.S.C.A. § 1151 for nerve damage, numbness and scarring of the neck as a result of VA treatment, which constitutes a complete grant of the benefit sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary.  

The Veteran contends that he is entitled to benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability characterized as nerve damage, numbness and scarring of the neck as a result of VA treatment.  He asserts that he has additional disability that was caused by unauthorized surgery at the VA Medical Center in West Haven, Connecticut, on April 3, 2008.  

The Veteran has testified that while he gave consent for a biopsy of a neck mass, he did not give written consent for a neck resection.  He testified that he informed the surgeon that his mother and step-father were to be consulted if the biopsy indicated that further surgery was necessary, but that no such surgery was to be performed without their consent.  The record contains written statements from the Veteran's mother and stepfather confirming the Veteran's account.  Further, the record contains the patient's contract/consent for treatment prepared prior to the Veteran's surgery.  This document contains a paragraph reading:

Patient would like to have relative joining him on day of surgery informed of results of frozen section prior to full neck dissection who will aid in decision making.

The Veteran contends that his relatives were not consulted prior to the full neck resection procedure, and that he now has additional disability in the form of nerve damage, numbness, and scarring of the neck as a result of the unauthorized surgery.

Under 38 U.S.C.A. § 1151 (West 2002), controlling laws and regulations provide that in order to warrant compensation the Veteran must demonstrate that the VA hospital care, medical or surgical treatment, or examination in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2012).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2012).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2012).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's "additional disability" or death, it must be shown that the hospital care or medical or surgical treatment actually caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(2012).  

In this regard, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2012).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1)(2012).  

Section 3.361(d) states that consent may be express (i.e. given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d)(1).  

38 C.F.R. § 17.32(d)(1), however, additionally provides that signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d)(1)(ii).  In addition, if there is a change in the patient's condition that might alter the diagnostic or therapeutic decision, the consent is automatically rescinded.  38 C.F.R. § 17.32(d)(2).  

The medical evidence of record supports the Veteran's contention that his nerve damage, numbness, and scarring of the neck are resultant from his April 2008 surgery, constituting additional disability.  

Prior to the April 2008 surgery, VA treatment records show right neck lymphadenopathy.  Subsequent treatment records show complaints of radiating neck pain, and the Veteran has credibly reported nerve damage, numbness, and scarring of the neck.

The Board further finds that the evidence of record fails to show that VA furnished the surgical treatment with the Veteran's informed consent as there is no evidence that his patient's contract requirement of consultation with his relatives prior to neck resection was followed.  Given that the Veteran underwent surgery that involved sedation in April 2008, a signed consent was required.  See 38 C.F.R. § 17.32(d)(1)(ii).  

Based on the foregoing, the Board finds that VA furnished the Veteran surgical treatment in April 2008 without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  As such, the Veteran's case meets the criteria under the provisions of 38 U.S.C.A. § 1151 for entitlement to compensation for additional disability of nerve damage, numbness, and scarring of the neck, as a result of VA neck resection surgery on April 3, 2008.  The evidence shows that the Veteran had additional disability when compared to his condition immediately before the surgery, and that additional disability resulted from the surgery.  The evidence shows that the April 3, 2008, surgical treatment actually caused the Veteran's additional disability of nerve damage, numbness, and scarring of the neck.  Further, the evidence shows that the proximate cause of the additional disability was that VA furnished the surgical treatment without his informed consent as the evidence indicates that his relatives were not consulted as called for in the patient's contract.  As such, compensation under the provisions of 38 U.S.C.A. § 1151is warranted.  


ORDER

Entitlement to compensation for additional disability of nerve damage, numbness, and scarring of the neck, as a result of VA surgery on April 3, 2008, under the provisions of 38 U.S.C.A. § 1151, is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


